OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on September 29, 1948 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he currently resides in Virginia where he is also admitted to practice, that there are no complaints pending against him and that the increase in the biannual registration fee from $100 to $300 has "worked a hardship” on him.
*196We grant the application and direct that his name be stricken from the roll of attorneys.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.